Parker C. J.
delivered, the opinion of the Court. The objection to the license on the ground that the certificate of the selectmen was not conformable to the statute, we think ought *301not to prevail. The act of the Court of Sessions, in granting the license, is, we think, conclusive, and ought not to be vacated on account of the informality of anterior proceedings. It is the duty of that court to inspect such certificates and adjudicate thereon, and they are the proper judges of their sufficiency. It would be laying a snare for persons who obtain a license and pay the excise thereon, to leave them subject to prosecution for keeping an inn without license, by allowing any informer to unravel the proceedings of the court in order to detect some irregularity therein.*
We think also the facts reported show that the acts complained of were lawful under the defendant’s license, the place where the liquors were sold being a dependency of the house which was licensed. We might suppose that the legislature, by the word dependency, intended some building detached from the house, otherwise the word was wholly useless, for the word house would comprehend outhouses and appurtenances connected therewith.1 It was without doubt supposed that it might be convenient, if not necessary, for some innholders to have more than one building for the accommodation of different sorts of travellers upon the road, and that sometimes the common bar-room might be more conveniently kept in a building separate from that which is used for the refreshment and repose of quiet travellers, in order that teamsters and others travelling in the night may be accommodated with refreshment, without disturbing those who have betaken themselves to sleep ; so that any building used for the common purposes of a tavern, situated within the curtilage of the dwellinghouse, we think, is privileged, by the license, as a dependency of the common inn or tavern-house. The store in which the liquors were sold was so connected with the inn as to be within the curtilage, and so a dependency.

Nonsuit made absolute.


 See Commonwealth v. Bolkom, ante, 281.


 See 3 Chitty’s Crim. Law, (3d Am. ed ) 1103 to 1106, and notes.